PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/374,772
Filing Date: 4 Apr 2019
Appellant(s): Hull, N., Scot



__________________
Nathan Ellefson
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 02/16/2021 from Non-Final office action dated 08/06/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
On pg. 10, applicant argues, with respect to claimed subject matter that:
...a first panel of the plurality of panels layered on the exterior surface and additional panels of the plurality of panels stacked on the first panel...
•    ... each of the plurality of panels having a separately variable transparency, and
•    wherein the electronic control unit is configured to selectively induce a current through each of the plurality> of panels to change the transparency of each of the plurality of panels independently and across a range of transparency intensity, wherein the transparency of each panel produces an adjustable rendered color of the color change portion.
Applicant asserts that, none of Underhill, Johnson, and Burdis, alone or in combination, show, discloses, or suggests such subject matter. Nor are Underhill, Johnson, or Burdis capable of being combined to implement such subject matter.
	Johnson (1) cannot selectively induce a current through each of the panels to change the transparency of each of the panels independently, and (2) assuming arguendo that Johnson could operate accordingly, the architecture of Johnson makes it impossible for Johnson to do so while also meeting the claim limitation a first, panel 
Applicant argues further that,
Taking item (2) first, as can clearly be seen in FIG. 2, the electrode El is between electrochrome material ELI and an exterior surface. Moreover, the disclosure of FIG. 3 clearly establishes that while the electrodes El, E2 are not depicted, 24 the voltages V1-V6 are applied at different locations on the major surface of the electrochrome materials ELI, EL2, EL3, meaning that the electrochrome materials ELI, EL2, EL3 must necessarily be positioned between electrodes El and E2 in order to induce the voltages in the identified locations. 
Consequently, even if Johnson were interpreted as being able to selectively induce a current through each of the plurality of panels to change the transparency of each of the plurality of panels independently as claimed, Johnson is not combinable with Underhill or Burdis to show the claimed subject matter as doing so would render Johnson inoperable. 
Combining Johnson with Underhill or Burdis to show would require moving or eliminating the electrode El to meet the claim limitation a first panel of the plurality of panels layered on the exterior surface and additional panels of the plurality of panels stacked, on the first panel, but removing or relocating electrode El would make it impossible to induce any current through the electrochrome materials ELI, EL2, EL3 at all.
Examiner respectfully disagrees. Johnson paragraph [0052], discloses a step wherein the panel EL1 receives a voltage/current in order to set its color to a desired value; Johnson paragraph [0053], discloses a step wherein the panel EL2 receives a voltage/current in order to set its color to a desired value and paragraph [0054], 
In other words, a voltage/current is selectively induced for panel EL1 and a color/transparency of panel EL1 is independently as a result of the step disclosed in paragraph 52. 
Additionally, a voltage/current is selectively induced for panel EL2 and a color/transparency of panel EL2 is independently as a result of the step disclosed in paragraph 53.
Furthermore, a voltage/current is selectively induced for panel EL3 and a color/transparency of panel EL3 is independently set as a result of the step disclosed in paragraph 54.
Therefore, given a broadest reasonable interpretation, Johnson as cited reads on selectively induce a current through each of the plurality of panels to change the transparency of each of the plurality of panels independently.
Applicant further argues, on pg. 13:
Regarding item (1), even if Johnson were combinable with Underhill and Burdis, Johnson cannot and does not selectively induce a current through each of the plurality of panels to change the transparency of each of the plurality of panels independently, in FIG. 2, a voltage induced between El and E2 would necessarily induce a current through all of the electrochrome materials ELI, EL2, EL3. Johnson attempts to adapt to this reality in the embodiment of FIG. 3 by dividing the electrochrome materials ELI, EL2, EL3 into unequally sized areas where “The white areas indicate for each color the area of voltages wherein the 
However, such an arrangement is not capable of selectively inducing a current through each of the plurality of panels to change the transparency of each of the plurality of panels independently as claimed, as the arrangement does not allow for various combinations of the electrochrome materials ELI, EL2, EL3 to be changed and not changed. Thus, simplistically, ELI can never be “off’ while EL2 and/or ELS are “on”, and EL2 can never be “off’ while EL3 is “on”. Consequently, the system could not selectively turn “on” EL2 and turn “off’ ELI and EL3, as would be equivalent to the illustration of FIG. 2 of the instant application, or turn “on” ELI and EL3 but turn “off” FIG. 2, as would be equivalent to the illustration of FIG. 6 of the instant application.
Johnson is overtly incompatible with the claim limitation a first panel of the plurality of panels layered on the exterior surface and additional panels of the plurality of panels stacked on the first panel, and would be inoperable if electrode El were removed or relocated, and thus cannot be combined with Underhill and Burdis to show the subject matter of claims 2, 9 and 16. Even if Johnson could be combined with Under and Burdis, the Office Action errs in interpreting Johnson as disclosing selectively inducing a current through each of the plurality of panels to change the transparency of each of the plurality of panels independently. For these reasons alone the rejection of claims 2, 9 and 16 must fail.
Examiner respectfully disagrees. Johnson paragraph [0052], discloses a step wherein the panel EL1 receives a voltage/current in order to set its color to a desired value; Johnson paragraph [0053], discloses a step wherein the panel EL2 receives a voltage/current in order to set its color to a desired value and paragraph [0054], discloses a step wherein the panel EL3 receives a voltage/current in order to set its color to a desired value. 
In other words, a voltage/current is selectively induced for panel EL1 and a color/transparency of panel EL1 is independently as a result of the step disclosed in paragraph 52. 
Additionally, a voltage/current is selectively induced for panel EL2 and a color/transparency of panel EL2 is independently as a result of the step disclosed in paragraph 53.
Furthermore, a voltage/current is selectively induced for panel EL3 and a color/transparency of panel EL3 is independently set as a result of the step disclosed in paragraph 54.
Johnson paragraphs 50-54, do not require any removal of any electrodes, as asserted by the applicant. Therefore, applicant’s argument that Johnson, thus, cannot be combined with Underhill and Burdis to show the subject matter of claims 2, 9 and 16, is not convincing.
Furthermore, since each panel is independently controlled in each step described in paragraphs 52-54 respectively, a given panel could, if desired, be turned off in its corresponding step.
selectively induce a current through each of the plurality of panels to change the transparency of each of the plurality of panels independently.
On pg. 14 applicant argues:
Burdis discloses two clearly different embodiments, i.e., a stacked embodiment of FIG. 3 and a flat embodiment of FIG. 10. Where the panels 28, 30, 32 are stacked, as in FIG. 3, the current clearly flows between and among the panels and the panels are not independently controllable. Where panels 651 A, B, C of FIG. 10 are disposed “on the same substrate 34”, i.e., next to one another, they are independently controllable via the electrodes 640, 642, As such, Burdis dearly does not disclose or teach how to both stack panels and keep the panels independently selectable, which inherently changes the scope of the colors that the devices of Burdis can create.
In particular, regarding FIG. 3, to the extent that figures show layers 28, 30, 32 are stacked with respect to one another, e.g., in Figs 3B and 3C, the current, passes through all of the layers 28, 30, 32, and that consequently the layers 28, 30, 32 do not have independently and separately variable transparency. This is illustrated in FIG. 3B, reproduced below, in which the electrons “e-“ are clearly shown with horizontal arrows flowing through individual layers 28, 30, 32 as well as flowing between layers with diagonal arrows extending from one layer to another. Consequently, because electrons are flowing between layers 28, 30, 32, current is necessarily flowing between layers 28, 30, 32, and, as a result, the embodiment, of FIG. 3 is not capable of wherein the control unit is configured to selectively induce a current through each of the plurality of panels to change the transparency of each of the plurality of panels across a range of transparency intensity. The stacked embodiment of Burdis does not show what the Office Action asserts it shows.
Examiner respectfully disagrees. Burdis is relied upon to disclose a feature that is not disclosed in Underhill or Johnson. In other words, Burdis is relied upon to disclose the (highlighted missing feature) wherein the control unit is configured to selectively induce a current through each of the plurality of panels to change the transparency of each of the plurality of panels across a range of transparency intensity. Furthermore, the embodiment disclosed in Burdis fig. 3 is not cited or relied upon to disclose said missing feature.
Applicant further argues, on pg. 15: Similarly, the flat embodiment of FIG. 10 discloses sub-devices 651, the sub-devices 651 are not stacked with respect to one another but are rather linearly adjacent to one another, to wit: “The electrochromic device 650, hence, includes discrete, isolated electrochromic subdevices 651 A, 65IB and 651C on the same substrate 34. Consequently, the embodiment of FIG. 10 of Burdis “solves” the problem of lack of selective and independent current flow through stacked layers by not, stacking the layers at. all. The embodiment of FIG. 10 cannot be combined with disclosures of stacked layers to show a first pane} of the plurality of panels layered on the exterior surface and additional panels of the plurality of panels stacked on the first panel and wherein the control unit is configured to selectively induce a current through each of the plurality of panels to change the transparency of each of the plurality of panels across a range of transparency intensity as Burdis clearly cannot both stack layers and selectively induce a current in individual layers. 
Examiner respectfully disagrees. Burdis, in the office action, is relied upon to disclose the (highlighted missing feature) wherein the control unit is configured to selectively induce a current through each of the plurality of panels to change the transparency of each of the plurality of panels across a range of transparency intensity. Furthermore, while not relied upon to disclose, Burdis does read on, selectively induce a current through each of the plurality of panels to change the transparency of each of the plurality of panels. Therefore, at least for this reason, Burdis, Underhill and Johnson are combinable.
Applicant further argues 
To the extent that Johnson and Burdis stack transparent panels, the panels are not able to be independently controlled because if a voltage is applied across one pane! then the current flows across all of the panels for which it is possible for the current to flow. This is shown explicitly in multiple embodiments of Burdis (FIGs. 1-3) as well as the description of FIG. 2 of Johnson. In other words, both Johnson and Burdis have panels in which current can and affirmatively does flow between and among the panels. The only embodiment in which current does not flow between the panels, and consequently the panels can be controlled separately, is FIG. 10 of Burdis, in which the panels are side-by-side on the same substrate, i.e., not stacked. Consequently, none of Underhill, Burdis, and Johnson, alone or in combination, show, disclose, or suggest:

...a first panel of the plurality of panels layered on the exterior surface and
additional panels of the plurality of panels stacked on the first panel...
... each of the plurality of panels having a separately variable transparency. and
wherein the electronic control unit is configured to selectively induce a current through each of the plurality of panels to change the transparency of each of the plurality of panels independently and across a range of transparency intensity, wherein the transparency of each panel produces an adjustable rendered, color of the color change portion.
As a result, the rejections of independent claims 2, 9, and 16 are improper and must fail. Claims 3-6 and 8 depend from claim 2, claims 10-13 and 15 depend from claim 9, and claims 17-20 depend from claim 16, and as such incorporate all of the subject matter of the claims from which they depend. Consequently, the rejections of dependent claims 3-6, 8, 19-13, 15, and 17-20 must fail for the same reasons provided with respect to claims 2, 9, and 16. It is respectfully submitted that the rejections of claims 2-6, 8-13 and 15-20 under 35 U.S.C. § 103 over Underhill in view7 of Johnson in view7 of Burdis should be reversed.
Examiner respectfully disagrees. Burdis no relied upon to disclose stacking panels. Instead, Burdis is primarily relied upon to disclose wherein the control unit is configured to selectively induce a current through each of the plurality of panels to change the transparency of each of the plurality of panels across a range of transparency intensity.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of Underhill, Johnson and Burdis disclose, the limitations in question, namely,
...a first panel of the plurality of panels layered on the exterior surface and
additional panels of the plurality of panels stacked on the first panel (Johnson, figs. 2-
3 disclose - a first panel, e.g., EL3, of the plurality of panels layered on exterior surface, TL, and additional panels of the plurality of panels stacked on the first panel.)
... each of the plurality of panels having a separately variable transparency (Johnson, [0036], “Each of the three electrochrome materials ELI, EL2, EL3 (each having a separately variable transparency) and
wherein the electronic control unit is configured to selectively induce a current through each of the plurality of panels to change the transparency of each of the plurality of panels independently (Johnson, n [0028], "FIG. 1 shows a block diagram of an electrochromic display and its driving circuit, (electronic control unit)"; paragraphs 50-54 - example of selectively inducing a current, by applying corresponding voltages (induce current), to each of the plurality of
panels EL1-EL3 respectively (independently to each panel) to change the transparency of each corresponding panels.) and across a range of transparency intensity (Burdis [0076], "The controller 612 is adapted to ... generate
 and supply to the power apparatus 614 electrochromic device coloring data." [0080], "the control data may indicate complete coloration of the region of the device 650 corresponding to the sub-device 651A, partial coloration of the region of the device 650 corresponding to the sub-device 651B, and no coloration (transparency) of the region of the device 650 corresponding to the sub-device 651C (changing transparency of each of the plurality of panels, 651A-C across a range of transparency intensity).")
wherein the transparency of each panel produces an adjustable rendered, color of the color change portion (Johnson [0050], "A method ... drives the pixels 10 such that the materials ELI, EL2 and EL3, in a first step, starting from the existing amount of coloration, are either bleached or colored as much as required to cause the desired new (the bleaching/transparency of each panel produces an adjustable rendered color of the color change portion)." [0056], "a fast bleaching (bleaching refers to transparency) occurs, and after some time the PEDOT is oxidized to its conducting and almost transparent state.")
Independent claims 9 and 16 stand rejected similar to independent claim 2 for reciting similar subject matter. Furthermore, examiner answers to independent claim 2 are applicable independent claim 6 and 19 since applicant’s arguments are equally directed to independent claims 2, 9 and 16. Dependent claims that depend respectively from independent claims 2, 9 and 16 also stand rejected as set forth in the office action.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JITESH PATEL/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        
Conferees:
/DEVONA E FAULK/Supervisory Patent Examiner, Art Unit 2616                                                                                                                                                                                                        
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.